Citation Nr: 1029701	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-23 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to April 
1997.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, 
which denied the claims.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in April 2010.  A 
transcript of this hearing has been associated with the Veteran's 
VA claims folder.

Following the Veteran's Board hearing, she submitted additional 
evidence consisting of treatment records.  A waiver of agency of 
original jurisdiction (AOJ) consideration was received in 
connection with such evidence.  38 C.F.R.
§ 20.1304 (2009).  Therefore, the Board may properly consider the 
newly received evidence.

For the reasons detailed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board finds that further development 
is required in order to comply with the duty to assist.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Initially, the Board notes that that only the Veteran's service 
treatment records for the period from September 1991 to March 
1992 are on file.  However, no formal finding is on file as to 
whether such records do not exist or that further efforts to 
obtain such records would be futile as required by 38 U.S.C.A. § 
5103A(b)(2) and 38 C.F.R. § 3.159(e).  The Board also notes that 
the Veteran testified at her April 2010 hearing that she served 
under different surnames than currently, and identified those 
names.  Transcript pp. 9-10.  The transfer sheet for her service 
treatment records folder lists only one of these surnames, but 
not the others to include the surname listed on her DD Form 214.  
As such, the Board is of the opinion that a diligent search for 
the service treatment records has not been conducted, which 
necessitates a remand in this case.  This is of particular 
importance as the Veteran has reported in-service treatment for 
both her psychiatric disorder and hypothyroidism during the 
latter part of her active service which is the period of these 
missing records.  For example, she testified that at the time of 
her separation examination she was informed that she should have 
her thyroid evaluated.  Transcript p. 11.

The Board also notes that the Veteran has also indicated that 
there are outstanding private treatment records which are not on 
file.  For example, she identified medical treatment from a Dr. 
Smiling at her April 2010 hearing, but no records from this 
clinician appear to have been obtained or requested.  See 
Transcript p. 9.  Additionally, the Veteran testified to 
receiving private treatment in Junction City and Emporia, Kansas.  
As such, she should be provided an opportunity to identify such 
physicians and VA should attempt to obtain these records.  This 
also warrants a remand in this case.

The Board further notes that there is already evidence on file 
which supports the Veteran's contentions of in-service treatment.  
Specifically, VA medical records dated in January 1997, during 
her active service, include findings of major depressive 
disorder, among other things.  Moreover, her DD Form 214 reflects 
she was discharged from service due to a personality disorder.  
Additionally, the January 1997 VA treatment records include 
reports of weight loss, and private treatment records dated in 
1999 reflect such complaints ultimately resulted in her diagnosis 
of hypothyroidism.

Despite the foregoing, no competent medical examination has been 
accorded to the Veteran to evaluate the nature and etiology of 
her claimed disabilities.  In view of the evidence detailed in 
the preceding paragraph indicating in-service complaints of these 
disabilities, the Board finds that such development is warranted 
in this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, in 
the opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make a further attempt 
to obtain the Veteran's outstanding service 
treatment records, to include those from Fort 
Riley, Irwin Hospital, and Fort Hood, through 
official channels.  Such efforts should 
reflect a search was made under the 
alternative surnames identified at the April 
2010 Board hearing.  If these records cannot 
be obtained after reasonable efforts have 
been made, issue a formal determination that 
such records do not exist or that further 
efforts to obtain such records would be 
futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 38 
U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Request that the Veteran identify any 
outstanding treatment records relevant to 
her claims on appeal.  After securing any 
necessary authorization from her, obtain 
all identified, outstanding treatment 
records, to include those from Dr. 
Smiling.  All reasonable attempts should 
be made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the etiology of 
her acquired psychiatric disorder and 
hypothyroidism.  The claims file, to 
include a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  

The examiner should identify all acquired 
psychiatric disorders that are present and 
then offer an opinion as to whether it is 
likely, unlikely, or at least as likely as 
not that any such diagnosed acquired 
psychiatric disorder is related to her 
military service.

The examiner should also offer an opinion 
as to whether it is likely, unlikely, or at 
least as likely as not that the Veteran's 
hyperthyroidism is related to her military 
service.

In offering any opinion, the examiner must 
consider the full record, to include all 
lay statements of record regarding the 
incurrence of the Veteran's claimed 
disorders and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

4.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report(s) to 
ensure that it is/they are responsive to 
and in compliance with the directives of 
this remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated based on the entirety of the 
evidence.  If the claims remain denied, the 
Veteran and her representative should be 
issued a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


